DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Joseph Chung on 3/13/2021.
The application has been amended as follows:
Please amend claim 1 to read,  
--An electrical connector comprising: an insulative housing defining a mating cavity forwardly communicating with an exterior in a front-to-back direction;[;] two rows of contacts retained in the housing, each of the contacts including a front contacting section extending into the mating cavity, and a rear connecting section exposed on a rear side of the housing; a metallic shielding plate assembled to the housing and located between the two rows of the contacts in a vertical direction perpendicular to the front-to-back direction; and opposite metallic top shell and bottom shell discrete from each other and attached upon opposite top wall and bottom wall of the housing; wherein the top shell, the bottom shell and the shielding plate are secured to one another around 
Amend claim 10 to read,
-- An electrical connector comprising: an insulative housing defining a mating cavity forwardly communicating with an exterior in a front-to-back direction;[;] two rows of contacts retained in the housing, each of the contacts including a front contacting section extending into the mating cavity, and a rear connecting section exposed on a rear side of the housing; a metallic shielding plate assembled to the housing and located between the two rows of the contacts in a vertical direction perpendicular to the front-to-back direction; and opposite metallic top shell and bottom shell discrete from each other and attached upon opposite top wall and bottom wall of the housing; two rows of wires extending rearward around the rear side of the housing, each of the wires including an inner conductor soldered to the connecting section of the corresponding contact, a metallic braiding surrounding the inner conductor; a metallic grounding bar extending along the longitudinal direction and mechanically and electrically connected to the braiding layers of the wires in a same row; and one of the top shell and the bottom shell forms a plurality of abutment tabs to mechanically and electrically connect to the grounding bar.--
Amend claim 16 to read,
--An electrical connector comprising: an insulative housing defining a mating cavity forwardly communicating with an exterior in a front-to-back direction;[;] two rows of contacts retained in the housing, each of the contacts including a front contacting section extending into the mating cavity, and a rear connecting section exposed on a be securely fixed to the shielding plate.--

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Per independent claim 1, the prior art neither anticipates nor renders obvious the claimed subject matter because it fails to teach the unique structure of the top shell, the bottom shell and the shielding plate are secured to one another around the rear side of the housing in an intimate manner with the shielding plate intimately sandwiched between the top shell and the bottom shell, and in combination with all other elements of claim 1.
Per independent claim 10, the prior art neither anticipates nor renders obvious the claimed subject matter because it fails to teach the unique structure of a metallic grounding bar extending along the longitudinal direction and mechanically and electrically connected to the braiding layers of the wires in a same row; and one of the top shell and the bottom shell forms a plurality of abutment tabs to mechanically and electrically connect to the grounding bar, and in combination with all other elements of claim 10.
Per independent claim 16, the prior art neither anticipates nor renders obvious the claimed subject matter because it fails to teach the unique structure a pair of top flat ears located at the two opposite longitudinal ends and behind the pair of holding sections in the front-to-back direction to be securely fixed to the shielding plate, and in combination with all other elements of claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached to this Office Action.
Specifically, Li et al. U.S. 9,385,482 is the closest reference to teaching the subject matter of claim 1. 
Li discloses An electrical connector comprising: an insulative housing defining a mating cavity forwardly communicating with an exterior in a front-to-back direction; two rows of contacts retained in the housing, each of the contacts including a front contacting section extending into the mating cavity, and a rear connecting section exposed on a rear side of the housing (see Fig. 1); a metallic shielding plate (3, Fig. 2) assembled to the housing and located between the two rows of the contacts in a vertical direction perpendicular to the front-to-back direction; and opposite metallic top shell and bottom shell discrete from each other and attached upon opposite top wall and bottom wall of the housing (see Figs. 1-2).
Li fails to discloses that the top shell, the bottom shell and the shielding plate are secured to one another around the rear side of the housing in an intimate manner with the shielding plate intimately sandwiched between the top shell and the bottom shell.

Lin et al. U.S. 7,914,322 is the closes reference to teaching the subject matter of claim 10.
Lin discloses the electrical connector comprising: an insulative housing; contacts retained in the housing, each of the contacts including a front contacting section, and a rear connecting section exposed on a rear side of the housing (see Fig. 2); opposite metallic top shell and bottom shell discrete from each other and attached upon opposite top wall and bottom wall of the housing (see Fig. 2); two rows of wires extending rearward around the rear side of the housing, each of the wires including an inner conductor soldered to the connecting section of the corresponding contact, a metallic grounding bar extending along the longitudinal direction and mechanically and electrically connected the wires in a same row (see Fig. 6).
Lin fails to disclose all remaining elements of claim 10.

Lin et al. U.S. 10,153,596 is the closest reference to teaching the subject matter of claim 16.
Lin ‘596 discloses an electrical connector comprising: an insulative housing defining a mating cavity forwardly communicating with an exterior in a front-to-back direction; two rows of contacts retained in the housing (see Fig. 1), each of the contacts including a front contacting section extending into the mating cavity, and a rear connecting section exposed on a rear side of the housing (see Fig. 2); a metallic shielding plate assembled to the housing and located between the two rows of the contacts in a vertical direction perpendicular to the front-to-back direction (see Fig. 6); and opposite metallic top shell and bottom shell discrete from each other and attached upon opposite top wall and bottom wall of the housing; wherein the top shell includes a plate covering the top wall of the housing, a pair of holding sections to receive a pair of magnets therein at two opposite longitudinal ends thereof (see Fig. 3).
Lin fails to disclose a pair of top flat ears located at the two opposite longitudinal ends and behind the pair of holding sections in the front-to-back direction to securely fixed to the shielding plate.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571)272-5161.  The examiner can normally be reached on Monday - Friday, 10 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW T DZIERZYNSKI/Examiner, Art Unit 2833       

/EDWIN A. LEON/Primary Examiner, Art Unit 2833